DETAILED ACTION

Claim Status
Claim 1 has been amended. 
Claims 1-3 are pending and examined as follows: 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: focusing means, x moving means, y moving means, height detecting means, storing means and control means in claim 1.
Claim limitation(s) " focusing means, x moving means, y moving means, height detecting means, storing means and control means " has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "means" coupled with functional language "for applying a laser beam", “for relatively moving the chuck table and the focusing means in an x direction” ,”for relatively moving the chuck table and the focusing means in a y direction”, “for detecting the height of the upper surface of the wafer”, “for storing height information on the height of the upper surface” and “for controlling the chuck table” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 201433731) in view of Sugahara et al (US 5,994,668).

With regards to claim 1, Kobayashi et al disclose a laser processing method (function for confirming the operation of a focal position adjusting means following information in a top surface height of a work piece using a laser processing apparatus, abstract lines 1-2) to be performed by a laser processing apparatus including a chuck table for holding a wafer (chuck table mechanism, paragraph 0014, lines 1-2), laser applying means (laser beam irradiating means, abstract, line 2) having focusing means for applying a laser beam to the wafer held on the chuck table (focusing lens 244), the laser beam having a transmission wavelength to the wafer, in the condition where the focal point of the laser beam is set inside the wafer, thereby forming a processed portion inside the wafer (when forming the modified layer by locating the focal point inside the wafer, paragraph 0005, lines 4-5), X moving means for relatively moving the chuck table and the focusing means in an X direction as a feeding direction (base 2, guide rails 31 and sliding block 32), 
Y moving means for relatively moving the chuck table and the focusing means in a Y direction as an indexing direction perpendicular to the X direction (stationary base 2, first sliding block 33 and male screw rod 381), height detecting means for detecting the height of the upper surface of the wafer held measured height position is stored in the random access memory 93 of control means 9, paragraph 0039, lines 10-12), and control means for controlling the chuck table, the laser applying means, the X moving means (control means 9), the Y moving means, the height detecting means, and the storing means, the laser processing method comprising:
a forward path height storing step of positioning the height detecting means in a forward work area of the wafer where the laser beam is to be applied, relatively-moving the chuck table and the height detecting means along a forward path in the X direction from the forward work area (the control unit 9 operates the focal point positioning unit 53 to position the focal point position of the objective lens 65 at the reference height position. Next, the control means 9 operates the processing feed means 37 to move the chuck table 36 in the direction indicated by the arrow X1 in direction from the front of area of 101 in FIG. 9, paragraph 0042, lines 6-10), detecting the height of the upper surface of the wafer along the forward path by using the height detecting means, and storing the height information at the X coordinates on the forward path into the storing means (the control means 9 stores the height is stores the height from the start position A1 which is considered the forward path, paragraph 0039, lines 10-13);
a backward path height storing step of positioning the height detecting means in a backward work area of the wafer where the laser beam is to be applied, the backward work area being near an opposite end of the forward path from to the forward work area, relatively moving from the backward work area (moving from A1 to B1, Fig. 9) the chuck table and the height detecting means along a backward path in the X direction, detecting the height of the upper surface of the wafer along the backward path by using the height detecting means, and storing the height information at the X coordinates on the backward path into the storing means (the control means 9 stores the height is stores the height from the start position B1 which is considered the backward path separate from a forward path at A1, paragraph 0039);
a forward path processing step of positioning the focusing means in the forward work area, setting the focal point of the laser beam inside the wafer in the forward work area, applying the laser beam to the wafer as vertically moving the focusing means according to the height information stored in the forward path height storing step, and relatively moving the chuck table and the focusing means along the forward path in the X direction from the forward work area (the control unit 9 operates the focal point positioning unit 53 to position the focal point position of the objective lens 65 at the reference height position. Next, the control means 9 operates the processing feed means 37 to move the chuck table 36 in the direction indicated by the arrow X1 in direction from the front of area of 101 in FIG. 9, paragraph 0042, lines 6-10); and            
a backward path processing step of positioning the focusing means in the backward work area, setting the focal point of the laser beam inside the wafer in the backward work area, applying the laser beam to the wafer as vertically moving the focusing means according to the height information stored in the backward path height storing step, and relatively moving the chuck table and the focusing means along the backward path in the X direction (The modified layer forming step is performed along each scheduled division line 101 extending in a direction orthogonal to the direction and in this way, if the upper modified layer forming step is performed along all the planned dividing lines 101 formed on the semiconductor wafer 10, the chuck table 36 holding the semiconductor wafer 10, paragraph 0046, lines 3-6) and the forward path height storing step, the backward path height storing step, the forward path processing step, and the backward path processing step being repeated to process the wafer (modified layer forming step is performed along all planed dividing lines, paragraph 0046, lines 1-2).

Sugahara et al teaches relatively moving the chuck table and the height detecting means along a backward path in the X direction, parallel (backward movement opposite forward path as seen in reference number 1-4, Fig. 5) to and opposite the X direction of the forward path (a backward cutting at step S214 in response to work restart information from an interrupt/restart determination section and restores the function required for work, col 13, lines 15-25).
With regards to claim 2, Sugahara et al teaches wherein the backward path height storing step is performed following the forward path height storing step before another forward path height storing step is performed (backward move made after a stop position from a forward path and before restart of moving, Fig. 13).
With regards to claim 3, Sugahara et al teaches wherein the forward path processing step and the backward path processing step are performed following the backward path height storing step before another forward path height storing step or another backward path processing step is performed (backward move made after a stop position from a forward path and before restart of moving, Fig. 13).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Kobayashi et al with the backward step as taught by Sughara et al in order to provide sufficient machining of the workpiece. 

Response to Arguments
Applicant's arguments filed 8/21/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not disclose or teach the amendments of claim 1. 
Examiner’s response: Kobayashi et al disclose a laser processing method (function for confirming the operation of a focal position adjusting means following information in a top surface height of a work piece using a laser processing apparatus, abstract lines 1-2) wherein a backward path height storing step of positioning the height detecting means in a backward work area of the wafer where the laser beam is to be applied, the backward work area being near an opposite end of the forward path from to the forward work area, relatively moving from the backward work area (moving from A1 to B1, Fig. 9) the chuck table and the height detecting means along a backward path in the X direction, detecting the height of the upper surface of the wafer along the backward path by using the height detecting means, and storing the height information at the X coordinates on the backward path into the storing means (the control means 9 stores the height is stores the height from the start position B1 which is considered the backward path separate from a forward path at A1, paragraph 0039);
Applicant’s arguments: Applicant argues the prior art does not teach relatively moving the chuck table and the height detecting means along a backward path in the X direction, opposite the X direction of the forward path.
Examiner’s response: Sugahara et al teaches relatively moving the chuck table and the height detecting means along a backward path in the X direction, opposite the X direction of the forward path (a backward cutting at step S214 in response to work restart information from an interrupt/restart determination section and restores the function required for work, col 13, lines 15-25).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761